t c memo united_states tax_court kathryn d mills petitioner v commissioner of internal revenue respondent docket no 18442-03l filed date donald louis herskovitz for petitioner jeffrey e gold for respondent memorandum opinion chiechi judge this case is before the court on respon- dent’s motion for summary_judgment respondent’s motion we shall grant respondent’s motion 1although the court ordered petitioner to file a response to respondent’s motion petitioner failed to do so background the record establishes and or the parties do not dispute the following petitioner resided in prospect connecticut at the time she filed the petition in this case on date petitioner filed a federal_income_tax tax_return for her taxable_year return in her return petitioner reported total income of dollar_figure taxable_income of dollar_figure total_tax of dollar_figure tax withheld of dollar_figure and tax due of dollar_figure petitioner did not remit with that return payment of the tax shown due on date respondent assessed petitioner’s tax an addition_to_tax under sec_6651 and interest as pro- vided by law for her taxable_year on date respondent credited dollar_figure to petitioner’s account for that taxable_year on the same date respondent assessed an additional addition_to_tax under sec_6651 and interest as provided by law for petitioner’s taxable_year on date respondent applied an overpayment credit of dollar_figure for peti- tioner’s taxable_year to petitioner’s taxable_year we shall refer to any unpaid assessed amounts as well as any accrued and unassessed interest as provided by law for peti- 2all section references are to the internal_revenue_code in effect at all relevant times all rule references are to the tax_court rules_of_practice and procedure tioner’s taxable_year as petitioner’s unpaid liability for respondent notified petitioner of the balance due with respect to petitioner’s unpaid liability for as required by sec_6303 around mid-date petitioner submitted to respondent an offer-in-compromise petitioner’s offer proposing to pay dollar_figure to compromise petitioner’s unpaid liability for around date respondent’s representative respon- dent’s offer examiner assigned to consider petitioner’s offer requested that petitioner send on or before date additional financial information in support of that offer petitioner requested and respondent’s offer examiner granted an extension until date of the time within which she was to submit additional financial information to respondent’s offer examiner petitioner did not submit such information to respondent’s offer examiner and consequently petitioner’s offer was returned to petitioner on date respondent issued to petitioner a notice_of_federal_tax_lien filing and your right to a hearing notice of tax_lien with respect to her taxable_year on date petitioner filed form request for a collection_due_process_hearing form and requested a hearing with respondent’s appeals_office appeals_office in petitioner’s form petitioner alleged that she filed an offer-in-compromise that there was an improper determination of collection values and that there was financial hardship- -impairment of employment on date the settlement officer sent a letter date letter to petitioner acknowledging receipt of petitioner’s form the date letter stated in pertinent part if you would like me to consider collection alterna- tives such as an offer_in_compromise an installment_agreement etc or alternatives to a filed notice_of_federal_tax_lien in your hearing the items listed and checked below must be provided x x x a completed collection information statement form 433-a for individuals and or form 433-b for busi- nesses forms enclosed for your convenience using current information proof of sufficient estimated income_tax payments or withholding for the period s listed below other -please provide copies of form_1040 for and -please document the disposition current status of the income that you reported on your form_1040 for -please provide a statement detailing your pro- posed alternative to the filed notice_of_federal_tax_lien -a copy of form is enclosed the signature on this form does not appear to be yours or that of your representative if you wish to continue with your collection_due_process request please either verify that the signature is yours or your representatives or resubmit the form with an authorized signature -form indicates that you have an offer_in_compromise filed the offer_in_compromise was returned to you it is not pending at this time the items listed above should be provided to me within days of the date of this letter i will contact you after that date to schedule a hearing if you do not provide the returns and or information requested i cannot consider certain collection alter- natives in your hearing these include selecting an offer_in_compromise or an installment_agreement as alternatives for resolving your case in response to the date letter petitioner submit- ted to the settlement officer inter alia form 433-a collection information statement form 433-a petitioner did not provide the monthly income and expense information requested by form a and the only asset that she listed in that form was a jeep with a loan balance of dollar_figure in response to the date letter petitioner also submitted to the settlement officer a document that purported to list transactions relating to each of two accounts at charles schwab charles schwab accounts for the period april-date on date the opening balance in one of the charles schwab accounts was dollar_figure during the period april-date a total of dollar_figure was transferred from that account to the other charles schwab account the charles schwab account to which that amount was transferred showed 3of the total dollar_figure transferred from one of the schwab accounts to the other dollar_figure was transferred in date dollar_figure was transferred in date and dollar_figure was trans- ferred in date disbursements of inter alia dollar_figure to triple r construction dollar_figure to ge elfun account dollar_figure to a jeep dealership dollar_figure to mb dollar_figure to john lawncare dollar_figure to best prices dollar_figure to mudricks as well as other disbursements of thousands of dollars to inter alia each of aquarius pools and spas reese’s delivery services thomaston oil soundworks and security benders and angelo’s on date in response to the date letter petitioner also sent a letter to the settlement officer which stated in pertinent part below is my statement detailing my proposed alternative to the filed notice_of_federal_tax_lien i no longer own the property pincite wilcoxson avenue stratford ct it was deeded to my son and daughter- in-law per the attached quit claim deed on date the settlement officer held an appeals_office hearing with petitioner with respect to the notice of lien during that hearing the settlement officer discussed possible collection alternatives with petitioner including posting a bond substituting collateral or paying in full petitioner’s unpaid liability for in addition the settle- ment officer considered whether there were grounds under sec_6323 to withdraw the notice of lien at no time in connection with the appeals_office hearing did petitioner submit an offer- in-compromise to the settlement officer or request an installment_agreement petitioner did not dispute the existence or the amount of petitioner’s unpaid liability for at the appeals_office hearing or in the petition that she filed in this case on date the appeals_office issued a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination to petitioner an attach- ment to that notice stated in pertinent part summary recommendation you have not put forth an appropriate alternative to the notice_of_federal_tax_lien therefore it is the determination of appeals that the lien should remain on file until the balance due in question is fully paid brief background you submitted an offer_in_compromise the offer_in_compromise was returned to you because you did not provide the information requested by the offer exam- iner the notice_of_federal_tax_lien was filed in conjunction with the return of your offer in response to the lien filing you filed form it was determined that you do not have the ability to pursue any alternatives to the lien at this time verification that law and procedure were followed information in the administrative case file and related computer records shows that the irs followed law and procedure in this case the assessment in question is based upon a return filed by you irs records show that the assessment was properly made under sec_6201 notice_and_demand was sent to you as required per sec_6303 there was a balance due at the time the collection_due_process_notice was issued as required by sec_6322 and sec_6331 the irs gave you opportunities to pay the balance due volun- tarily but you failed to do so the compliance divi- sion recorded the notice_of_federal_tax_lien to protect the government’s interest relevant issues raised by the taxpayer on form you raised several issues including that you had an offer_in_compromise on file there was an improper determination of collection value and finan- cial hardship--impairment of employment at your collection_due_process_hearing you explained the events which caused the liability alternatives to the lien were reviewed such as posting a bond substitution of collateral or full payment of the account none of these options are available to you at this time balancing efficient collection with the intrusiveness of the collection action you have produced no evidence that indicates that the withdrawal of the notice_of_federal_tax_lien would facilitate collection of the liability or that any of the other grounds for withdrawal under sec_6323 are applicable you have offered no collection alternatives that would permit the release of the lien a withdrawal of the lien would create a detriment to the government’s position thus absent some statutory basis to withdraw the notice_of_federal_tax_lien or release the lien maintaining the filed lien balances the need for the efficient collection_of_taxes with your legitimate concern that any collection action be no more intrusive than necessary in the petition that she filed in this case petitioner alleged the relief requested is that the irs should release a federal_tax_lien that the irs has filed against the taxpayer the reasons for such relief are that the irs abused its discretion in failing to consider the infor- mation that the taxpayer submitted to support its offer_in_compromise there was an improper determination of collection value and the taxpayer’s financial hardship-impairment of employment a withdrawal of the lien would facilitate collection action discussion the court may grant summary_judgment where there is no genuine issue of material fact and a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir we conclude that there is no genuine issue of material fact regard- ing the questions raised in respondent’s motion petitioner did not dispute the existence or the amount of petitioner’s unpaid liability for at the appeals_office hearing or in the petition that she filed in this case we shall review the notice_of_determination for abuse_of_discretion see 114_tc_604 114_tc_176 the settlement officer considered all of the allegations and contentions in petitioner’s form and in her submissions to such settlement officer during the appeals_office hearing that the settlement officer held with petitioner the settlement officer discussed possible collection alternatives with her including posting a bond substituting collateral or paying in full petitioner’s unpaid liability for in addition the settlement officer considered whether there were grounds under sec_6323 to withdraw the notice of lien at no time in connection with the appeals_office hearing did petitioner submit an offer-in-compromise to the settlement officer or request an installment_agreement based upon our examination of the entire record before us we find that respondent did not abuse respon- dent’s discretion in determining to proceed with the collection action as determined in the notice_of_determination with respect to petitioner’s taxable_year on the record before us we shall grant respondent’s motion to reflect the foregoing an appropriate order granting respondent’s motion and decision will be entered for respondent 4we have considered all of petitioner’s allegations and contentions that are not discussed herein and we find them to be without merit and or irrelevant
